 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SHEILA A.G. ARMBRUST (CABN 265998)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6961
 7        FAX: (415) 436-7234
          sheila.armbrust@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) NO. CR 17-0244-09 WHO
                                                     )
14           Plaintiff,                              ) NOTICE OF DISMISSAL
                                                     )
15      v.                                           )
                                                     )
16   NATALIE HERNANDEZ,                              )
                                                     )
17           Defendant.                              )
                                                     )
18

19           With leave of the Court, and pursuant to Federal Rule of Criminal Procedure 48(a), the United
20 States Attorney for the Northern District of California dismisses the above Superseding Indictment

21 against Defendant Natalie Hernandez without prejudice.

22

23 DATED: October 4, 2019                                       Respectfully submitted,
24                                                              DAVID L. ANDERSON
                                                                United States Attorney
25

26                                                              _________/s/_________________
                                                                HALLIE HOFFMAN
27                                                              Chief, Criminal Division
28

     NOTICE OF DISMISSAL
     17-CR-0244-09 WHO
30
 1          Leave is granted to the government to dismiss the Superseding Indictment against Defendant

 2 Natalie Hernandez without prejudice.

 3

 4

 5 Date: October 9, 2019                                     ________________________
                                                             WILLIAM H. ORRICK, III
 6                                                           United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     NOTICE OF DISMISSAL
     17-CR-0244-09 WHO
30
